Citation Nr: 1332280	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral collarbone fracture.

2.  Entitlement to service connection for right knee strain.

3.  Entitlement to service connection for right hip strain.

4.  Entitlement to service connection for left ankle strain.

5.  Severance of service connection for diabetic nephropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions from June and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes in February 2010 the RO issued a Statement of the Case (SOC) on two issues: entitlement to service connection for residuals of bilateral collarbone fracture and entitlement to service connection for arthritis.  On his February 2010 written substantive appeal the Veteran clearly stated he was only appealing the issue of residuals to bilateral collarbone fracture.  Accordingly, despite the brief from the Veteran's representative addressing the issue of service connection for arthritis, the Board finds this matter was not appealed and is not currently before the Board.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Additionally the Board notes since the substantive appeal was filed the Veteran has been granted total disability based on individual unemployability effective October 2008.  Accordingly if the Veteran no longer wishes to pursue this appeal he may withdraw the appeal in writing.  See 38 C.F.R. § 20.204.  


REMAND

Residuals of Bilateral Collarbone

On his February 2010 written substantive appeal the Veteran clearly requested a travel board hearing.  The hearing request appears to have been acknowledged by the RO as the Veteran was sent a letter in March 2010 notifying him that his name had been put on the list of persons awaiting a hearing.  To date there is no record the Veteran withdrew his request for a travel board hearing, and there is no record such a hearing was provided.  Accordingly the Board finds there is an outstanding request for a travel board hearing.  Since travel board hearings are scheduled by the RO, the case must be remanded.

Right Knee and Hip, Left Ankle, Diabetic Nephropathy

In November 2009 a rating decision denied the Veteran's claims for service connection for a right knee, right hip, and left ankle conditions, as well as proposed severance of service connection for the Veteran's diabetic nephropathy.  

In December 2009 the Veteran and his representative each submitted a clear notice of disagreement regarding all four issues referenced.  However, to date, a statement of the case (SOC) has not yet been issued for those issues as is required by law.  38 C.F.R. § 19.26.  This should be done.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO and notify him of the scheduled hearing at his latest address of record in the order that the request was received.  This hearing is to be scheduled in accordance with the applicable law.

2.  Provide the Veteran and his representative with a statement of the case on the issues of entitlement to service connection for right knee strain, right hip strain, left ankle strain and proposed severance of service connection for diabetic nephropathy and advise him that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


